Exhibit 15.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement Nos. 333-12458 and 333-140809 on Form S-8 and Registration StatementNo. 333-161781 on Form F-3 of our report, dated March 17, 2011, relating to the financial statements of Cimatron Ltd. (the “Company”), appearing in this Annual Report on Form 20-F of the Company for the year ended December 31, 2010. Brightman Almagor Zohar & Co. Certified Public Accountants A member of Deloitte Touche Tohmatsu Tel Aviv, Israel June 30, 2011
